Citation Nr: 1616878	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  09-37 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a headache disorder, to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for a sleep disorder, to include sleep apnea, to include as secondary to service-connected disabilities.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel


INTRODUCTION

The Veteran served in the United States Navy Reserve from 1988 until 2009, with a period of active duty from November 2001 until December 2002.

This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2008 and May 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) in Columbia, South Carolina and Atlanta, Georgia respectively.  Jurisdiction currently resides with the RO in Jackson, Mississippi.

In March 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

With regard to the claim for service connection for a headache disorder, the Veteran first claimed entitlement to service connection for headaches and anxiety attacks in January 2003.  In an August 2003 rating decision, the RO adjudicated those claims together, and denied service connection for an anxiety disorder with headaches.  The Veteran did not appeal that decision and it became final.  The Veteran later filed a claim for service connection for depression, which was denied by the RO in the May 2009 rating decision.  In a July 2015 decision, the Board reopened the claim for service connection for anxiety with headaches on the grounds that the Veteran's contentions regarding a depressive disorder were based in part on the same factual basis as the original anxiety disorder claim.  The Board remanded that claim for further development and recharacterized it as a claim of entitlement to service connection for a psychiatric disorder, to include as secondary to service-connected disabilities.  In a January 2016 rating decision, the RO granted service connection for an unspecified depressive disorder with anxiety, without mention of a headache disorder.  In a January 2016 Supplemental Statement of the Case, the RO informed the Veteran that his claim for service connection for headaches remained denied.  In light of the procedural history of the claim for service connection for a headache disorder, the Board finds that the claim is properly before the Board as part of the reopened claim for service connection for anxiety disorder with headaches.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains documents that are either duplicative of the evidence in the VBMS electronic claims file, or not relevant to the issues on appeal, with the exception of the Board hearing letters and additional VA treatment records.  Any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issue of entitlement to service connection for a left knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Recurring headaches, diagnosed as cluster headaches, were first noted during the Veteran's period of active service and have continued thereafter.

2.  Sleep apnea did not manifest during service, is not etiologically related to environmental exposure to noxious fumes, and has not been shown to be otherwise etiologically related to service or to service-connected cervical and lumbar spine disabilities.  

3.  Diabetes mellitus type II did not manifest during service, nor within one year of separation from service, and has not been shown to be otherwise etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a headache disorder are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

2.  The criteria for service connection for obstructive sleep apnea are not met.  38 U.S.C.A. §§ 1110, 1131, 5103 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2015).

3.  The criteria for service connection for diabetes mellitus are not met. 38 U.S.C.A. §§ 1110, 1131, 1112, 1113, 5103 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  The VCAA provides that the VA will notify the claimant of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) includes notice that a disability rating and an effective date for the award of benefits will be assigned if the claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice to a claimant should be provided at the time that, or immediately after, VA receives a complete or substantially complete application for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The VA satisfied its duty to notify the Veteran.  The record reflects that following the Veteran's December 2007 claim for service connection for a sleep disorder, and prior to the adjudication of that claim in May 2008, the RO mailed the Veteran letters in January 2008 and March 2008 that fully addressed the notice elements for service connection, disability ratings, and effective dates.  With regard to the Veteran's claim for service connection for diabetes mellitus, the RO mailed the Veteran a letter in September 2008, prior to the adjudication of that claim in May 2009, which fully addressed the notice elements for service connection, disability ratings, and effective dates.

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VA satisfied its duty to assist the Veteran in the development of his claim.  The RO associated the Veteran's service treatment records and VA medical records with the electronic record.  The Veteran has not identified any other relevant private treatment records, or outstanding VA medical records for the RO to assist him in obtaining.  Thus, VA has made every reasonable effort to obtain all records relevant to the Veteran's claims. 

In October 2015, VA provided the Veteran with a VA diabetes mellitus examination and a VA sleep disorder examination.  Where VA provides the Veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A central issue in determining the probative value of an examination is whether the examiner was informed of the relevant facts in rendering a medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  Those examinations and reports are adequate as the examiners considered the relevant history of the Veteran's diabetes mellitus and sleep apnea, addressed his symptoms, and provided opinions with supporting rationales.

Therefore, VA has fulfilled the duty to assist the Veteran in obtaining evidence necessary to substantiate his claims.  See 38 U.S.C.A. § 5103A(a); 38 C.F.R. 
§ 3.159(c).  Because VA has satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or § 38 C.F.R. 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claims. 

The Board also finds substantial compliance with the July 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).  In July 2015, this case was remanded to conduct the following additional development: verify the Veteran's periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA), and document the summarized finding in the electronic claims folder; request that the Veteran provide the names, addresses, and authorizations necessary to obtain any outstanding private medical records pertaining to his claims; obtain and associate with the claims file any outstanding, relevant VA Medical Center (VAMC) records; obtain the Veteran's Social Security Administration (SSA) disability records; obtain an opinion from a VA examiner regarding the etiology of any current sleep disorder, to include as secondary to a service-connected disability; and to obtain an opinion from a VA examiner regarding the etiology of the Veteran's current diabetes mellitus, type II. 

A review of the Veteran's electronic claims file shows that all required development has been accomplished in substantial compliance with the Board's remand directives.  The Veteran submitted private medical records, which had previously been associated with the claims folder and considered by the RO.  SSA records were requested and provided.  VA medical records were requested and provided.  The Veteran was afforded VA examinations to determine the nature and etiology of a sleep disorder and diabetes mellitus, and the examination reports included the requested findings.  The RO then issued a Supplemental Statement of the Case addressing the newly received evidence.  The Veteran's periods of ACDUTRA and INACDUTRA, however, were not verified.  With regard to the claims decided in this instant document, those records are not material to the outcome as the Veteran has specifically claimed that his sleep apnea had its onset during his period of active duty, and that the high cholesterol readings documented in the available service treatment records were a precursor to his later diagnosis of diabetes mellitus.  The Board also notes that, as discussed below, the Veteran was diagnosed with diabetes mellitus during a period of time that he reported not being at his station as a merchant marine.  As those records have no potential bearing on the outcome of the issues decided below, the Board finds substantial compliance with the 2015 remand directives only as to the claims decided below.  Accordingly, additional remand as to the claims of entitlement to service connection for diabetes mellitus and sleep apnea is not warranted.  

The Veteran was also provided with an opportunity to set forth his contentions during the hearing before a Veterans Law Judge (VLJ).  A Decision Review Officer or VLJ who chairs a hearing must fulfill two duties:  (1) the duty to fully explain the issues; and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2) (2015); Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  At the Board hearing, the VLJ outlined the issues on appeal and the hearing focused on the elements necessary to substantiate the claims.  Additionally, additional subsequent development was conducted based on deficiencies in the record, such that the submission of additional evidence is not required.  Moreover, there is no indication that the Veteran has any additional evidence to submit.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. 
§ 3.103(c)(2).  There has been no allegation to the contrary.  The Board will proceed to address the merits of the claim. 

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Certain chronic diseases, including diabetes mellitus but not including sleep apnea, are subject to presumptive service connection if manifest to a compensable degree within one year of separation from service, even if there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a)(2015).

An alternative method of establishing the second and third service connection elements is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a) (2015).  38 C.F.R. § 3.303(b) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

Service connection may also be granted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 48 (1995) (en banc).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence in the record; every item of evidence does not have the same probative value.  When there is an approximate balance of evidence for and against the issue, reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

      1.  Headaches

The Veteran initially filed a claim for service connection for headaches in January 2003 that was adjudicated as a claim for service-connection for anxiety with headaches.  The Veteran has asserted that his current headaches are etiologically related to his period of active service, specifically as secondary to his service-connected cervical spine disorder.

The Veteran's service treatment records (STRs) for his period of active duty are significant for complaints of headaches in service.  In January 2002, while stationed in Naples, the Veteran was afforded an outpatient cervical spine assessment.  In that report, headaches were listed as one of the functional limitations of the Veteran's cervical spine problems.  In September 2002, the Veteran presented with complaints of persistent headaches, and was assessed as having probable migraines.

In a January 2003 VA medical record, the Veteran first presented to a VA medical center with complaints of headaches for one year.  An impression of probable depression as the cause of headaches was advanced.  In an addendum notation, the Veteran was assessed as having cluster headaches versus migraine.  Treatment records from the Culicchia Neurological Clinic show that in January 2003 the Veteran presented with complaints of headaches.  Upon examination and diagnostic testing, it was noted that due to his cervical neck pain, the Veteran had very tight musculature with myofascial response that might account for his headaches.  

The Veteran was afforded a VA neurological disorder examination in February 2003.  At that time the Veteran reported having chronic headaches.  The examiner stated that his headaches were likely related to his anxiety and other mental health problems.  The Veteran was also afforded a VA general examination in February 2003 by a different examiner.  Again, the Veteran endorsed symptoms of chronic headaches.  That examiner attributed the Veteran's chronic headaches to his neck injury.  

In March 2003, the Veteran was afforded a VA mental disorder examination.  The Veteran reported that he began having headaches one year prior while on active duty, and that those headaches had persisted since.  In a September 2008 VA primary care note it was reported that the Veteran continued to experience stress headaches.

Based on the foregoing, the Board finds that service connection for a headache disorder is warranted.  First, the Veteran has been diagnosed with cluster headaches as indicated in the January 2003 VA medical record.  Second, the Veteran's service treatment records show that he first complained of headaches following his in-service neck injury.  Third, the medical evidence of record supports a causal link between the Veteran's headaches and service as he provided competent and credibly testimony that the headaches began during service and have existed since that time; accordingly, they had their onset during active duty.  See March 2003 VA examination report.  Accordingly, having met the requisite criteria, service connection for a headache disorder is warranted.  

      2.  Obstructive Sleep Apnea

The Veteran seeks entitlement to service connection for sleep apnea, which he asserts is etiologically related to environmental hazards to which he was exposed while on active duty in Naples, Italy.

The Veteran's service treatment records show that in August 2008 the Veteran complained of dyspnea and daytime somnolence.  While stationed in Italy, the Veteran was afforded a sleep study in September 2002, the results of which showed no abnormal respiratory events and a diagnosis of sleep apnea was not indicated.  In October 2010, the Veteran's dyspnea was attributed to deconditioning rather than to sleep apnea.

The Veteran was diagnosed with obstructive sleep apnea following a March 2008 VA polysomnogram.  

At the March 2015 Travel Board hearing, the Veteran testified that he developed sleep apnea as a result of inhaling noxious fumes while stationed in Naples, Italy.  The Veteran stated his belief that his in-service sleep study was inadequate.  The Veteran reported he was first diagnosed with sleep apnea in 2008.  He further stated that upon separation from active service, his wife began to complain that he snored at night and sounded like he was "dying."

The Veteran was afforded a VA sleep apnea examination in October 2015.  Upon review of the electronic record and in-person examination, the examiner indicated that the only currently diagnosed sleep disorder was sleep apnea.  The examiner opined that the sleep apnea was less than likely related to a period of active service.  In support of that opinion, the examiner noted that the Veteran's in-service sleep study did not reveal sleep apnea.  Instead, he was first diagnosed with sleep apnea in March 2008.  The examiner noted that at the time of the first sleep study in 2002, the Veteran weighed significantly less than at the time of the 2008 sleep study.  The examiner stated that the Veteran's weight gain was the likely explanation of the Veteran's onset of sleep apnea.  The examiner noted the Veteran's reports of snoring and daytime somnolence, but reported that these symptoms alone cannot form the basis of a definitive diagnosis of sleep apnea, nor are those symptoms predictive of sleep apnea.  The examiner noted the Veteran's assertion that his sleep apnea resulted from his in-service exposure to noxious fumes; however, the examiner stated that medical science does not support an etiological relationship between environmental exposures and the onset of sleep apnea.  

The 2015 examiner further opined that the Veteran's sleep apnea was not caused, or permanently aggravated by, his service-connected cervical spine disorder.  In support of that opinion, the examiner noted that sleep apnea was caused by crowding of the upper airway anatomy.  As there was no medical indication that the Veteran's service-connected cervical spine disorder resulted in airway obstruction, there could be no causal relationship between the Veteran's cervical spine disorder and sleep apnea.  The 2015 examiner's opinions were based upon a review of the Veteran's medical history and in-person examination, and included a full consideration of the Veteran's contentions.  The opinions provided were supported by fully reasoned rationales.  Therefore, the Board affords the 2015 examiner's medical opinions great probative weight.

Based on the foregoing, the Board finds that entitlement to service connection for sleep apnea is not warranted.  The Veteran has a current diagnosis of sleep apnea, and documented in-service complaints of dyspnea and daytime somnolence in satisfaction of the first two elements of service connection.  The remaining issue to be resolved is whether there is a causal link between the Veteran's sleep apnea and his period of active service.

The Board acknowledges that the Veteran has asserted that his sleep apnea is due to environment hazards to which he was exposed while on active duty; however, the Veteran's testimony in that regarding is not competent.  The Veteran is competent to report as to the observable symptoms he experiences, such as dyspnea and daytime somnolence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran is not, however, competent to provide etiology opinions regarding this issue as it is a highly complex medical determination based upon internal medical processes; the Veteran has not contended, and the evidence does not show that he has the medical expertise to provide such opinions.  Jandreau, 492 F.3d 1372; Layno, 6 Vet. App. 465.  As the Veteran's lay opinion is not competent, it is afforded no probative weight.

Additionally, the probative medical evidence of record that shows that the Veteran's sleep apnea is not etiologically related to his period of active service; rather, it is etiologically related to the Veteran's weight gain.  These findings outweigh the Veteran's statements.  The 2015 examiner adequately opined that sleep apnea is not related to environmental hazards such as the noxious fumes the Veteran inhaled while in service, nor is it related to his service-connected cervical spine disability.  There is no other competent evidence of record linking the Veteran's currently diagnosed sleep apnea to his in-service environmental exposures.  

In sum, the probative evidence of record does not show that sleep apnea is etiologically related to his period of active service.  As the evidence preponderates against the claim, there is no reasonable doubt to be resolved.  Gilbert, 1 Vet. App. at 53.  Accordingly, service connection for sleep apnea is denied.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. §§ 3.303.

      3.  Diabetes Mellitus Type II

The Veteran seeks entitlement to service connection for diabetes mellitus, which he claims had its onset during a period of active service.  Specifically, the Veteran reported that a treatment provider told him that his in-service cholesterol readings were early signs of diabetes.  

The Veteran's STRs show that on multiple occasions the Veteran had elevated cholesterol levels and occasionally elevated glucose levels.  See August 1988 Medlab results, August 1998 patient lab inquiry, November 2001 patient lab inquiry, August 2002 patient lab inquiry, November 2006 patient lab inquiry (showing elevated fasting glucose readings).  In an August 2002 clinical record, it was reported that the Veteran had a history of borderline cholesterol and no history of diabetes mellitus.  In an April 2003 Navy Immunization services screening questionnaire, the Veteran denied having diabetes.  On an April 2006 Navy Physical Activity Risk Factor Questionnaire, the Veteran reported that he did not have diabetes.  A contemporaneous notation in the Veteran's STRs showed that he was currently free from known diabetes.  In the November 2006 patient lab inquiry, it was reported that the Veteran had borderline high cholesterol that placed him at an increased risk of developing diabetes.  

In October 2007, the Veteran first presented to the VA Medical Center in Atlanta to establish care.  At that time the Veteran reported that he was usually stationed in New Orleans as a merchant marine, however he had recently moved to the Atlanta area.  In an October 2007 VA comprehensive assessment note, it was reported that following laboratory blood testing results, the Veteran had a glycosylated hemoglobin A1C of 7.4 and a family history of diabetes mellitus.  The Veteran was advised to change his eating habits, exercise, and lose weight.  In a November 2007 VA medical progress note, it was first noted that the Veteran had a current diagnosis of diabetes mellitus, type II.

In an August 2008 STR report of medical care, it was noted that the Veteran was placed in medical retention review following a chronic history of diabetes mellitus type II.  

At the March 2015 Travel Board hearing, the Veteran testified that he was first diagnosed with diabetes in 2008 by a VA doctor in Georgia.  He further stated that the doctor had told him that his high cholesterol readings indicated that he had diabetes for some time prior to it being officially diagnosed.  While the Board has no reason to doubt the Veteran's credibility, the Board notes that such a statement by that doctor is not found in the VA medical records.  

The Veteran was afforded a VA diabetes mellitus examination in October 2015.  Upon review of the Veteran's electronic record and in-person examination, the examiner noted a current diagnosis of diabetes mellitus type II since October 2007.  The examiner opined that the Veteran's currently diagnosed diabetes was not etiologically related to a period of active service.  In support of that opinion, the examiner noted that a diagnosis of type II diabetes in an asymptomatic person such as the Veteran required a fasting blood glucose level of 126 or greater on two subsequent occasions, or a glycosylated hemoglobin A1C of 6.5 or greater on two subsequent occasions, or a 2 hour post meal glucose of 200.  The examiner stated that elevated cholesterol and triglycerides may be seen in persons who are at risk for developing diabetes, but alone are not predictors of developing diabetes.  Following review of the Veteran's in-service and post-service blood testing results of the aforementioned indicators, the examiner stated that there were no readings prior to October 2007 that met the diagnostic criteria for type II diabetes.  In particular, during the Veteran's period of active service his blood glucose levels were normal.  

The 2015 examiner's opinions were based upon a review of the Veteran's medical history and in-person examination, and included a full consideration of the Veteran's contentions.  The opinions provided were supported by fully reasoned rationales.  Therefore, the Board affords the 2015 examiner's medical opinions great probative weight.

Based on the foregoing, the Board finds that the preponderance of the evidence is against finding in favor of the Veteran's claim for service connection for diabetes mellitus.  The first element of service connection requires the presence of a current disability, and VA medical records from October 2007 and November 2007 show that the Veteran has been diagnosed with diabetes mellitus, type II.  The remaining questions to be determined are whether the currently diagnosed diabetes mellitus was incurred in service, and whether the diabetes mellitus is etiologically related to his period of active service.

The Veteran's currently diagnosed diabetes mellitus, type II is a chronic disease subject to the presumptive provisions of 38 C.F.R. §§ 3.307(a)(3) and 3.309(a).  Accordingly, where the evidence shows a chronic disease in service or a notation during service with a continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b).  Additionally, where a Veteran served ninety days or more of active service, and a chronic disease such as diabetes mellitus becomes manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. § 3.307(a) (2015).  As diabetes mellitus was not diagnosed by laboratory testing until October 2007, during a period that the Veteran was not stationed as a merchant marine and almost 5 years after separation from active duty, it did not manifest within one year of the Veteran's separation from service nor was it noted during service to be eligible for the provisions regarding the continuity of symptomatology following service.  See Walker, 708 F.3d 1331.  Accordingly, service connection under the presumptive provisions of 38 C.F.R. §§ 3.307(a)(3) and 3.309(a) is not warranted.

Lastly, the Board finds that the Veteran is not entitled to service connection for diabetes mellitus on a direct basis.  The probative evidence of record does not support a finding of a causal relationship between the diabetes mellitus and the Veteran's period of active service.  In particular, the 2015 VA examiner adequately explained that the Veteran's in-service elevated cholesterol levels were not indicative of a diagnosis of type II diabetes in an asymptomatic person such as the Veteran.  The examiner further noted that the Veteran did not meet the diagnostic criteria for a diagnosis of diabetes mellitus until October 2007, and that it was more than likely related to his weight gain than to his period of active service.  There is not a contradictory medical opinion of record.

In sum, the probative evidence of record does not show that the Veteran's currently diagnosed diabetes mellitus type II is etiologically related to his period of active service.  As the evidence preponderates against the claim, there is no reasonable doubt to be resolved.  Gilbert, 1 Vet. App. at 53.  Accordingly, service connection for bilateral ankle degenerative joint disease is denied.  38 U.S.C.A. 
§§ 1110, 1131, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309.


ORDER

Entitlement to service connection for a headache disorder is granted.

Entitlement to service connection for obstructive sleep apnea is denied.

Entitlement to service connection for diabetes mellitus is denied.


REMAND

With regard to the Veteran's claim for service connection for a left knee disorder, remand is required to obtain verification of the Veteran's periods of ACDUTRA and INACDUTRA, and to secure and adequate medical examination and opinion in compliance with the Boards July 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).

The July 2015 remand directed the AOJ to obtain a VA medical opinion regarding the etiology of any current left knee disorder.  An explanation for all opinions provided was requested.  The Veteran was afforded a VA knee examination in October 2015.  The examiner noted a diagnosis of left knee meniscal tear, 2006.  In the medical history portion of the examination report, the examiner noted that October 2007 radiographic testing results showed mild osteoarthritic changes of the left knee involving the medial compartment, and focal calcification that "may be related to an old injury involving the medial collateral ligament."  The VA examiner did not explain why a current diagnosis of osteoarthritis was not indicated, nor did they indicate the relationship of the abnormal findings to the diagnosed condition.  The examiner then opined that the left knee disorder was less than likely related to his period of active service, however no supporting rationale was provided.  The 2015 examination and report are inadequate as the examiner failed to reconcile prior medical evidence showing additional left knee disorders, and failed to provide an adequate opinion and rationale as requested in the July 2015 Board remand.  

In addition, the examination was performed prior to the verification of the Veteran's periods of ACDUTRA and INACDUTRA, which is particularly relevant to this claim as the Veteran asserts that he tore his left knee meniscus in 2006 while participating in a drill with the Naval Reserves.

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center, the Records Management Center, the Veteran's unit(s), or any other appropriate entity to verify the dates of the Veteran's periods of ACDUTRA and INACDUTRA from 1988 until 2009.  The AOJ must identify each verified period of ACDUTRA and INACDUTRA in a memorandum to the file that should then be associated with the claims folder.  Summarize the findings and all actions taken, and include a copy of the summary in the claims file.

2.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for the claimed disorders. After acquiring this information and obtaining any necessary authorization, obtain and associate these records with the claims file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  Contact the appropriate VA Medical Center(s) and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must be clearly documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

4.  After completing the above actions and associating any additional records with the claims file, provide the Veteran a VA examination with a qualified examiner other than the October 2015 examiner to determine the etiology of any current left knee disorder.  Any studies, tests, and evaluations deemed necessary by the examiner must be performed.  The claims file, or in the alternative, copies of all pertinent records in the claims file, must be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.

The examiner must identify all current left knee disorders.  If a prior diagnosis is no longer applicable, the examiner must explain why.  For each current diagnosis identified, the examiner must state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to any period of active duty, ACDUTRA, or INACDUTRA, including any symptomatology therein.

In providing this opinion, the examiner must address the Veteran's contention that his current left knee problems are the result of a November 2006 injury during a drill weekend, particularly if the AOJ determines that the November 2006 left knee injury occurred during a period of ACDUTRA or INACDUTRA.

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of a claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated based on review of the entire VBMS and Virtual VA electronic claims files.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


